Citation Nr: 0034090	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  96-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether an overpayment of VA improved pension benefits in the 
calculated amount of $125 was properly created.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  
This matter was previously before the Board of Veterans' 
Appeals (Board) in November 1997 at which time it was 
remanded for further development.  The matter was before the 
Board at that time on appeal from a July 1995 decision of the 
VARO in Cleveland, Ohio, which changed the veteran's 
disability pension award due to nonrecurring income received 
by his spouse and which created an overpayment debt in the 
amount of $1,879.50.  During the pendency of the remand, the 
overpayment was reduced to $125 based on clarification of the 
veteran's spouse's income.  


FINDINGS OF FACT

1.  The veteran has been in receipt of improved disability 
pension benefits since March 1986.  

2.  The income report received by the veteran for the period 
between July 1, 1990, and June 30, 1991, showed that his 
family income consisted solely of his monthly Social Security 
benefits.  No income from his spouse was reported for that 
time frame.  

3.  Rating decisions by the RO in October 1994, June 1995, 
and July 1995 reduced the veteran's monthly pension award due 
to increased countable income as the result of wages, 
including tips, totaling $3,170, attributed to the veteran's 
spouse for the period between September 28, 1990, and 
February 17, 1991.  

4.  The creation of the overpayment was not due to sole 
administrative error by VA.


CONCLUSION OF LAW

An overpayment of improved disability pension benefits in the 
calculated amount of $125 was properly created.  38 U.S.C.A. 
§§ 5107, 5112 (West 1991); 38 C.F.R. §§ 3.271, 3.273, 3.660 
(2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence of record discloses the veteran has 
been in receipt of improved disability pension benefits since 
March 1986.  

Received in August 1991 was an income report from the veteran 
covering the period between July 1, 1990, and June 30, 1991.  
It showed no income received during the period other than the 
veteran's monthly Social Security benefits.  No income from 
his spouse was reported for that time frame.  

In a communication from the VARO dated in August 1991, the 
veteran was informed of what income was counted for the 
period between July 1, 1990, and June 30, 1991.  He was 
notified that all changes in income had to be reported 
immediately.  

In an RO communication dated August 23, 1994, the veteran was 
informed that it had been confirmed that in 1991 his spouse 
had received $1,053.39 income from wages.  He was told that 
this income was countable for VA pension purposes.  
Accordingly, it was proposed that his benefits would be 
reduced from $247 a month to $169 a month, effective February 
1, 1991.  

In an RO letter dated October 25, 1994, the veteran's 
improved pension benefits were reduced effective February 1, 
1991, because of the wife's income of $1,053.39 from wages.  
It was noted that unreimbursed medical expenses of $909 which 
the veteran had claimed on his recent income report to reduce 
his countable income for the period from July 1, 1993, to 
July 1, 1994, were deducted.  

In December 1994, the veteran was furnished with an audit of 
the overpayment.  

Subsequent evidence includes a July 1995 communication to the 
veteran in which he was informed that his disability pension 
award had been changed.  He was told that after reviewing the 
previous award dated in June 1995, it was noted that the RO 
had not counted the tips which his wife earned from 
restaurant during the time frame between September 28, 1990, 
and February 17, 1991, as income, and her income for 12 full 
months was required by law to be counted.  It was indicated 
that effective February 1, 1991, his monthly rate was zero 
dollars because his income exceeded the limit for a veteran 
with one dependent.  Effective August 1, 1991, the monthly 
rate became $7.25.  The benefits resumed based on change in 
unreimbursed medical expenses being counted.  The monthly 
rate became $271, effective October 1, 1991, due to income 
change.  Additional cost-of-living adjustments and income 
changes were noted at different times during the early 
1990's.  He was told that his reported medical expenses were 
used to reduce his countable annual income during different 
time frames.  He was also informed as to how to determine the 
amount of expenses to be deducted from his countable income.  
He was told that VA paid a pension which was the difference 
between countable annual income and a maximum annual rate.  
He was informed as to how to determine the monthly payment 
rate.  

In October 1995, the veteran was provided with an audit of 
his pension award payments from February 1991 to July 1995.  
The total overpayment was determined to be $1,879.50.  

Of record is a report of contact dated May 15, 1998, in which 
an individual affiliated with the restaurant where the 
appellant's wife worked was contacted.  It was indicated that 
the veteran's spouse worked at the restaurant between 
September 28, 1990, and March 31, 1991.  

In a communication dated in July 1998, the veteran was 
informed that his award was adjusted again based on 
information that his spouse had terminated her employment 
with the restaurant in question in March 1991.  The award 
action reduced the overpayment amount from $1,879.50 to $125.  
The veteran' unreimbursed medical expenses were recalculated 
as was the income that was counted for him and his spouse for 
different periods beginning in February 1989.   

By communication dated in late July 1998, the veteran 
indicated that rather than him owing $125, he believed he was 
owed $4,473 "by using my medical expenses and removing the 
income from my wife for extra years you counted."

In a September 1998 statement the veteran expressed 
disagreement with the figures used by the RO in its 
calculations.  He expressed the belief that he was owed 
$4,754.  

In the March 1999 supplemental statement of the case the 
veteran was provided with a table showing the dates, rates, 
income and unreimbursed medical expenses that were used in 
computing his family's income between February 1999 and 1994.  

Analysis

The only issue properly in appellate status at this time is 
whether the debt in question was properly created.  The 
question of entitlement to waiver of recovery of the 
overpayment in question has not been adjudicated by the RO.  

Payments of any kind from any source shall be counted as 
income during the 12-month analyzation period in which 
received unless specifically excluded by 38 C.F.R. § 3.272 
(2000).  See 38 C.F.R. § 3.271(a).  Fractions of dollars will 
be disregarded in computing annual income.  38 C.F.R. 
§ 3.271(h).  

Nonrecurring income means income received or anticipated on a 
one-time basis during a 12-month annualization period (e.g. 
an inheritance).  Pension computations of income will include 
nonrecurring income for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(a)(3). 

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3).  

The regulations pertaining to improved pension benefits (see 
38 C.F.R. §§  3.271 and 3.272 ) contain no provisions for the 
exclusion of spousal wages or other spousal income.  

The Board concludes that the veteran's pension benefits were 
properly reduced.  The Board has reviewed the RO's audit of 
the calculation of the overpayment and finds the calculation 
to be supported by the evidence.  The Board notes the RO has 
conducted more than one audit in response to the veteran's 
assertions that the figures "are all wrong."  The Board 
believes that the calculations by the RO are supported by the 
evidence of record and finds no indication of impropriety.  
Also, the Board finds no evidence suggesting that the 
overpayment in question was created due to administrative 
error by VA.  38 U.S.C.A. § 5112(b)(10).  Accordingly, the 
Board finds the overpayment in issue was properly created.  


ORDER

An overpayment of improved pension benefits in the calculated 
amount of $125 was properly created.  



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals
 


 

